Citation Nr: 1308994	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  10-06 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for arthritis of the hips, elbows, wrists and shoulders.

4.  Entitlement to service connection for peripheral neuropathy of both upper extremities, including as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for stomach sores.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1968, including service in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision by the RO in Cleveland, Ohio, that in pertinent part, determined that new and material evidence had not been received to reopen a claim for service connection for a bilateral knee disability, and denied service connection for osteoarthritis of the hips, elbows, wrists, and shoulders, PTSD, stomach sores, sleep apnea, and peripheral neuropathy of the upper extremities.

In its December 2008 rating decision, the RO granted service connection and 10 percent ratings for peripheral neuropathy of each lower extremity, and granted service connection and a noncompensable rating for erectile dysfunction.  Since the Veteran did not appeal the ratings or effective dates assigned for these disabilities, these claims are not in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

A video conference hearing was held before the undersigned Veterans Law Judge in March 2012, and a transcript of this hearing is of record.

Additional pertinent evidence was received from the Veteran in March 2012 and September 2012.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  See 38 C.F.R. § 20.1304. 

The issue of entitlement to service connection for tinnitus (ringing in the ears) has been raised by the record (see the Veteran's February 2010 written statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issues of service connection for a bilateral knee disability, PTSD, peripheral neuropathy of the upper extremities, sleep apnea, and arthritis of the hips, elbows, wrists, and shoulders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On March 28, 2012, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran that he is withdrawing his appeal of his claim for service connection for stomach sores.

2.  The RO denied service connection for a bilateral knee disability in a March 2004 rating decision and properly notified the Veteran, who did not appeal that decision. 

3.  Some of the additional evidence received since that March 2004 rating decision is not cumulative or redundant of evidence already of record and considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for a bilateral knee disability.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the claim for service connection for stomach sores.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 

2.  The March 2004 rating decision that denied service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2012). 

3.  New and material evidence having been received, the claim for service connection for a bilateral knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74   (2002). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must both notify a claimant of the evidence and information that is necessary to reopen a previously denied claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought, i.e., service connection.  

Here, in light of the favorable disposition regarding the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral knee disability, discussion of these duties to notify and assist the Veteran with this claim is unnecessary because the claim is being reopened.  That is, even were the Board to assume, for the sake of argument, he has not received this required notification and assistance, this ultimately would be inconsequential and, therefore, amount to no more than nonprejudical, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing this error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim).  

Service Connection

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated in the line of duty during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection generally requires:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) generally speaking, medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002). 

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310 (2012).  See also Allen v. Brown, 7 Vet. App. 439, 448   (1995).

When determining service connection, all theories of entitlement - direct, presumptive and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Supporting medical evidence is not always or categorically required to establish current disability and link it to the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Medical evidence also is generally, though not always, required to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).


Service Connection for Stomach Sores

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  The Veteran has withdrawn his appeal as to the issue of service connection for stomach sores, and, hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.

New and Material Evidence

In its December 2008 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim for service connection for a bilateral knee disability.  Regardless of how the RO ruled on this question, the Board must determine whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating that Justus does not require the VA Secretary to consider the patently incredible to be credible). 

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Veteran submitted his original claim for service connection for a bilateral knee disability in July 2003.  The RO denied entitlement to service connection for a bilateral knee disability in a March 2004 rating decision, finding that there was no evidence linking the current bilateral knee disability with service.  The RO properly notified the Veteran of this denial.  The Veteran did not file a notice of disagreement with the March 2004 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year after the rating decision.  See 38 C.F.R. § 3.156 (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the March 2004 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103, 20.1105 (2012). 

Evidence of record at the time of the prior March 2004 final rating decision included service treatment records which were negative for a knee injury or disability, and post-service medical records reflecting a current bilateral knee disability, but which were negative for a knee disability for many years after service.

In June 2008, the Veteran filed an application to reopen his claim for service connection for a bilateral knee disability.

During the course of the appeal he has submitted statements and testimony to the effect that he had knee problems for many years, and had knee surgery within a few years after separation from service.  Additional evidence of record submitted since the prior final decision also includes ongoing VA and private treatment for a bilateral knee disability, including arthritis. 

Upon review of the record, the Board finds that some of the evidence received since the March 2004 rating decision is new and material.  Specifically, the Veteran's statements, which are presumed credible, that he had knee problems for many years, and had knee surgery within a few years after service, are both new and material as, when considered with the evidence of record, they trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  See Shade, supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

The appeal as to the issue of service connection for stomach sores is dismissed.

The claim for service connection for a bilateral knee disability is reopened, and the claim is granted to this extent only.



REMAND

The Veteran's claims for service connection for a bilateral knee disability, PTSD, peripheral neuropathy of the upper extremities, sleep apnea, and arthritis of the hips, elbows, wrists, and shoulders, require further development before being decided.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand, the additional development of these claims is necessary to ensure there is a complete record upon which to adjudicate these claims and to afford the Veteran every possible consideration.

As part of the duty to assist a Veteran in developing the facts and evidence concerning a claim, VA must provide the Veteran a medical examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

The Veteran essentially contends that he developed a bilateral knee disability and arthritis of multiple joints, including hips, elbows, wrists, and shoulders, due to wear and tear on his body during service, particularly as a result of jumping off heavy equipment while wearing heavy gear.  At his March 2012 Board hearing, he specifically denied any trauma to his knees in service.  He and his wife testified that he was treated for joint problems by a private physician in the 1970s, and that he was diagnosed with arthritis and/or ankylosing spondylitis at that time.  He stated that he could not recall the doctor's name, but that the doctor was located in Columbus.  See hearing transcript, page 12.  He said he stopped going to the doctor for that problem after he was told there was no cure for the condition.  At his Board hearing, he testified that he underwent knee surgery within two or three years after separation from service in 1968.  He then stated that the surgery was in 1971.  He also reported subsequent knee surgery.

The Board notes that records of this private treatment in the 1970s for a knee disability and/or arthritis are not on file.  On remand, the RO/AMC should attempt to obtain these identified private medical records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  The Veteran must cooperate with the RO's attempt to obtain these records, including by providing the doctor's name.

With respect to the claim for service connection for peripheral neuropathy of the upper extremities, the Veteran contends that he incurred this condition secondary to his service-connected diabetes mellitus.  He testified that last year (i.e., in 2011), he underwent VA and private testing for this condition by VA and by Dr. M., including with needles and wires.  The claims file does not contain records of VA or private electromyography (EMG) or nerve conduction velocity (NCV) studies of the upper extremities.  On remand, the RO should attempt to obtain any private or VA reports of EMG/NCV studies conducted since January 2011.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim). 

Medical evidence of record reflects treatment for arthritis of multiple joints, including both knees, and for diabetic neuropathy.  The Board finds that a medical nexus opinion is needed regarding the claims for service connection for a bilateral knee disability, arthritis of the hips, elbows, wrists, and shoulders, and peripheral neuropathy of the upper extremities, to determine the etiology of these claimed disabilities.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.)

With respect to the claim for service connection for PTSD, the Board notes that the Veteran has reported receiving VA treatment for PTSD symptoms shortly after separation from service.  In a February 2010 written statement, he reported that this treatment occurred at Chillicothe VA Medical Center (VAMC) in 1969 to 1970, and he reiterated this assertion at his Board hearing, adding that the treatment extended to 1971.  In this regard, the Board notes that the claims file contains VA forms from the VA Hospital in Cincinnati, Ohio, dated in 1970 and 1971, but does not contain any associated VA medical records.  Moreover, at his Board hearing, the Veteran testified that he had an upcoming VA mental health appointment scheduled for the following month, i.e., April 2012.  Such records are not on file and must be obtained.  38 U.S.C.A. § 5103A(c); see also Bell, supra.

Finally, with respect to the claim for service connection for sleep apnea, the record reflects that the Veteran has been diagnosed with obstructive sleep apnea.  See VA sleep medicine note dated in December 2011.  The Veteran has credibly testified that he has had sleeping problems for many years, although the Board notes that records show that he has at times related his sleep impairment to other conditions, including nightmares and insomnia.  In a February 2010 statement, the Veteran contended that this condition was due to service-connected diabetes mellitus or to (currently) non-service-connected PTSD.  In light of the evidence of current obstructive sleep apnea, and the Veteran's credible statements of continuous sleep impairment for many years, the Board finds that a VA medical opinion is needed as to the etiology of this disorder.  See McLendon, supra; 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2012).  The examiner should be asked to opine as to whether any current sleep apnea is related to service or a service-connected disability.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for a bilateral knee disability, arthritis, PTSD, peripheral neuropathy, and sleep apnea since service (the records of which have not already been submitted or obtained).  After securing any necessary releases, obtain any records that are not duplicates of those already in the claims file, including ongoing relevant VA medical records dated since January 2011.

In particular, the RO/AMC should attempt to obtain private medical records of treatment dated in the 1970s for arthritis, a knee disability, and/or ankylosing spondylitis from the private physician located in Columbus, Ohio, after obtaining additional identifying information from the Veteran.  See hearing transcript, page 12.  

The RO/AMC should also attempt to obtain VA medical records of treatment for PTSD or a psychiatric disorder dated from 1968 to 1971 from the Chillicothe VAMC or Cincinnati VAMC, and any recent VA medical records of treatment or evaluation for a psychiatric disorder dated since January 2011.

The RO/AMC should also attempt to obtain VA or private medical records of treatment for peripheral neuropathy of the upper extremities, including any EMG/NCV tests dated since January 2011.

Document all efforts to obtain all identified records and notify the Veteran of any inability to obtain records as required by 38 C.F.R. § 3.159(e).

2.  Schedule a VA examination of the Veteran to determine the etiology and date of onset of any current bilateral knee disability, arthritis of the hips, elbows, wrists, and shoulders, and peripheral neuropathy of the upper extremities.  All indicated studies should be performed.  The examiner must review the claims file and should note that review in the report.  

(a) Based on the examination and review of the record, the examiner should provide an opinion regarding the likelihood (very likely, as likely as not, or unlikely) that the current bilateral knee disability, arthritis of the hips, elbows, wrists, and shoulders, and/or peripheral neuropathy of the upper extremities had its onset in service or is causally related to service.  

(b) The examiner should also provide a medical opinion as to the likelihood (very likely, as likely as not, or unlikely) that any current peripheral neuropathy of the upper extremities was (1) caused or (2) chronically aggravated by the service-connected diabetes mellitus.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

"Aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  

The rationale for any opinion expressed should be provided in the examination report.

3.  Schedule a VA examination of the Veteran to determine the etiology and date of onset of any current sleep apnea.  All indicated studies should be performed.  The examiner must review the claims file and should note that review in the report.  

(a) Based on the examination and review of the record, the examiner should provide an opinion regarding the likelihood (very likely, as likely as not, or unlikely) that the current sleep apnea had its onset in service or is causally related to service.  

(b) The examiner should also provide a medical opinion as to the likelihood (very likely, as likely as not, or unlikely) that any current sleep apnea was (1) caused or (2) chronically aggravated by the service-connected diabetes mellitus, or any other service-connected disability.

The rationale for any opinion expressed should be provided in the examination report.

4.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


